1. The defendant’s motion to suppress was properly denied for the reasons given by the judge in the comprehensive memorandum filed by him. See Commonwealth v. Mobley, 369 Mass. 892, 895-897 (1976); Commonwealth v. Chase, 372 Mass. 736, 741-745 (1977). See also United States v. DeLeo, 422 F.2d 487, 497-498 (1st Cir.), cert. denied, 397 U.S. 1037 (1970).
2. There is no merit to the contention that the indictment should have been dismissed. See Commonwealth v. Robinson, 373 Mass. 591, 592-593 (1977), and cases cited. See also Commonwealth v. McJunkin, ante 609, 613 (1981).

Judgment affirmed.